Dibell, P. J., dissenting: The following "are some of the general rules of law involved in this case. Where one visits the private house of another as a social guest, the owner is bound to take the same care of the guest that he takes of himself and the other members of his household, and no more, except that the owner also assumes the duty toward his guest of exercising reasonable care that such premises shall not contain dangerous obstructions, pitfalls, and the like, which may result in his injury, and if the guest is injured without his fault by reason of the failure of the owner to exercise reasonable care to have his premises free from such dangerous pitfalls, or the like, the owner will be liable to the guest for the injury, and also with the exception hereafter stated as to infants. The owner or occupant of premises is not bound to keep them safe or in any particular condition for the benefit of trespassers, intruders, mere volunteers or mere licensees, coming upon them without his invitation, express or implied. The exception as to children in both cases is that if the owner or occupant erects, creates, brings or leaves upon his premises any dangerous "thing or condition attractive to young children, or which attracts the childish instincts of young children to play with it, he is bound to use reasonable precautions to protect them from injury while playing with it or coming in its vicinity, and if he does not and they are attracted to it to-their hurt, he is liable. (1 Thompson’s Commentaries on Negligence, sections 944, 971, 1024, 1050.) These exceptions in favor of infants of tender years are fully discussed and recognized in City of Pekin v. McMahon, 154 Ill. 141, and Siddall v. Jansen, 168 Ill. 43. According to the allegations of the third count Susan was but two years old, an age at which a child is incapable of exercising discretion for her own protection; the rooms were a,n attractive playground for the child; she was accustomed to use them as such and to run around the rooms of the house and through the kitchen door, and Martha knew these facts, and knew the child was there by Adam Keith’s invitation. In the direct course of Susan’s customary play Martha placed a dish of hot water, which was not only itself dangerous to an undiscriminating child, but which (it was averred) made it unsafe for any person to pass into the kitchen through that door. The facts averred imply that the dish was low enough so that a little child could' fall into it, and that Martha took no precaution to protect the child, as she might have done by placing the dish on a chair or bench. Martha’s acts and omissions were each charged to have been negligent. The child fell into the dish and thereby lost her life, and left next of kin for whose benefit an action is provided by law. The dish of hot water was, as to so young a child, in the nature of a dangerous pitfall. The fact that it was there for a proper domestic purpose did not excuse Martha for her failure so to guard it as to protect the child. I am of opinion the amended third count brought the case within the exceptions in favor of tender infant children, and stated a breach of the duty owing to such a child, and that the demurrer thereto should have been overruled.